number release date internal_revenue_service index number ---------------------------- ----------------------------------------- --------------------------------------------------- ---------------------------------- ------------------------------ - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no telephone number --------------------- refer reply to cc psi b04 plr-115482-05 date may re ----------------------------------- re ----------------------------------- legend decedent - - trust - date - date - child a - child b - child c - date - court - state state statute - year - ---------------------------- ------------------------------------------------------------------------ ---------------- -------------------------- ------------------------------- ------------------------------- ---------------- ----------------- --------------------------------------------- -------- ----------------------------------------------------- ------- dear --------------- this is in response to a letter dated date submitted by your authorized representative requesting a ruling under sec_2601 of the internal_revenue_code decedent died date under a will dated date decedent bequeathed his residuary_estate to his spouse in trust trust for the lifetime benefit of his spouse and three children child a child b and child c article fourth of the will provides that the trustee is to sell and convert into cash all the stocks bonds and other personal estate and securities as soon after decedent’s death in the trustee’s judgment will be to the best interest of my estate the trustee shall also sell and convey all the real_estate plr-115482-05 after decedent’s death and whenever in the trustee’s judgment it will be to the best interest of the estate the proceeds from the sale or conversions of the personal and real_estate shall be reinvested or loaned out at the highest possible rate of interest and the income derived from such property shall be paid to decedent’s spouse during her lifetime and then to decedent’s children or issue of a deceased child per stirpes for their lifetime upon the death of the last survivor of decedent’s children trust is to be distributed in equal shares to such issue of decedent’s children per stirpes trust further provides that the successor trustee to be appointed by court shall continue to loan out the funds belonging to the estate and carry out the provisions of trust and for that purpose the successor trustee shall have the same powers and authority as decedent’s spouse after the death of decedent’s spouse date child b was appointed successor trustee of trust in year a dispute arose among certain trust beneficiaries regarding child b’s actions as trustee including whether the will should be construed to require the investment of the proceeds of the sale of real_estate be solely in bonds or whether the will and applicable local law permitted the trustee to invest trust assets in broadly diversified investments in accordance with the state prudent investor rule the parties settled the dispute and by court order a corporate trustee was appointed and trust was modified to permit the trustee to invest percent of the trust’s assets in stocks and percent in bonds additional administrative provisions regarding removing and replacing trustees procedures for administering and selling real_estate and clarifying standards for reinvestment of proceeds were added as part of the order as part of the settlement child b resigned as trustee state statute provides in part that a trustee has a duty to invest and manage trust assets as a prudent investor would considering the purposes terms distribution_requirements and other circumstances of the trust also the trustee has a duty to diversify the investments of the trust unless under the circumstances the trustee reasonably believes it is in the interest of the beneficiaries and furthers the purposes of the trust not to diversify further the trustee has a duty to pursue an investment strategy that considers both the reasonable production_of_income and safety of capital consistent with the trustee’s duty_of impartiality and the purposes of the trust trust became irrevocable on decedent’s death prior to date and it is represented that no additions have been made to trust after said date the trustee has asked for a ruling that the court-approved settlement will not have any effect on the trust’s status as exempt from generation-skipping_transfer gst tax under sec_2601 plr-115482-05 sec_2601 imposes a tax on every generation-skipping_transfer which is defined under sec_2611 as a taxable_distribution a taxable_termination or a direct_skip under section of the tax_reform_act_of_1986 the act gst tax is generally applicable to generation-skipping transfers made after date however under section b a of the act and sec_26_2601-1 of the generation- skipping transfer_tax regulations the tax does not apply to a transfer under a_trust that was irrevocable on date except to the extent the transfer is made out of corpus added to the trust by an actual or constructive_addition after date sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax under sec_26_2601-1 will not cause the trust to lose its exempt status these rules are applicable only for purposes of determining whether an exempt trust retains exempt status for generation-skipping_transfer_tax purposes the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 sec_26_2601-1 provides that a court-approved settlement of a bona_fide issue regarding the administration of the trust or the construction of terms of the governing instrument will not cause an exempt trust to be subject_to the provisions of chapter if the settlement is the product of arm’s length negotiations and the settlement is within the range of reasonable outcomes under the governing instrument and applicable state law addressing the issues resolved by the settlement a settlement that results in a compromise between the positions of the litigating parties and reflects the parties’ assessments of the relative strengths of their positions is a settlement that is within the range of reasonable outcomes in this case the court-approved settlement which provides for the trustee to invest percent of the trust’s assets in stocks and percent in bonds is the product of arm’s length negotiations and is within the range of reasonable outcomes under the governing instrument and applicable state law accordingly based on the facts submitted and the representations made we conclude that the court-approved settlement will not have any effect on the trust’s status as exempt from gst tax under sec_2601 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative plr-115482-05 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter we are specifically not ruling on the gift_tax and income_tax consequences of the transaction the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent enclosure copy of letter for sec_6110 sincerely yours lorraine e gardner senior counsel branch passthroughs and special industries
